Fourth Court of Appeals
                                        San Antonio, Texas
                                            September 21, 2022

                                            No. 04-22-00211-CV

                     IN RE PEOPLE'S MANAGEMENT OF TEXAS 1, LTD.

                                            Original Proceeding 1

                                                   ORDER

        On April 11, 2022, relator filed a petition for writ of mandamus. After considering the
petition, real party in interest’s response, relator’s reply, and the record, this court concludes relator
is not entitled to the relief sought. Accordingly, the petition for writ of mandamus is DENIED.
See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on September 21, 2022.



                                                                     _____________________________
                                                                     Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of September, 2022.

                                                                     _____________________________
                                                                     Michael A. Cruz, Clerk of Court




1
  This proceeding arises out of Cause No. 97-CVQ-00997-D1, styled People's Management of Texas 1, Ltd., successor
in interest to Joe Medina, trustee v. Carlos Gutierrez, pending in the 49th Judicial District Court, Webb County,
Texas, the Honorable Joe Lopez presiding.